Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/13/2022. Currently claims 1-6, 8-9, 18-23 and 25-26 are pending. Claims 15-17, 24 have been withdrawn from further consideration.

DETAILED ACTION 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-17, 20-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. US 2016/0322370 A1), herein Lee, in view of Singh et al. (Pub. No. US 2020/0035785 A1), herein Singh.
Regarding claim 1, Lee discloses a semiconductor device, comprising: a gate structure “G/111” disposed on a substrate, the gate structure having a first sidewall and a second sidewall facing the first sidewall; a first impurity region 101D2 disposed within an upper portion of the substrate, the first impurity region being spaced apart from the first sidewall; a third impurity region 101S2 disposed within the upper portion of the substrate, the third impurity region being spaced apart from the second sidewall; a first trench “IA-101D1” disposed within the substrate between the first sidewall and the first impurity region; and a first barrier insulation pattern “IA” disposed in the first trench; a second trench disposed within the substrate between the second sidewall and the third impurity region, a second barrier insulation pattern disposed in the second trench (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).  
Lee does not specifically say the first trench being spaced apart from the first sidewall, and the second trench being spaced apart from the second sidewall.
However, in the same field of endeavor, Singh teaches semiconductor structures with trench isolation regions arranged to surround an active device region; comprising: a gate structure 36-35 disposed on a substrate 10, the gate structure having a first sidewall and a second sidewall facing the first sidewall: a first impurity region 24, the first impurity region being spaced apart from the first sidewall; a third impurity region 24, the third impurity region being spaced apart from the second sidewall; a first trench disposed within the substrate between the first sidewall and the first impurity region, the first trench being spaced apart from the first sidewall; a first barrier insulation pattern 18 disposed in the first trench: a second trench disposed within the substrate between the second sidewall and the third impurity region, the second trench being spaced apart from the second sidewall: and a second barrier insulation pattern 18 disposed in the second trench (Singh: Fig. 5 and paragraphs [0015]-[0030]) to minimize substrate coupling and/or to improve the signal-to-noise ratio (Singh: paragraph [0004]).

    PNG
    media_image1.png
    254
    373
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lee by having the first and second trenches being spaced apart from the first sidewall, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Lee in view of Singh teaches the semiconductor device of claim 1, further comprising a second impurity region 101D1 formed within the substrate between the first sidewall and the first impurity region, the second impurity region being connected to the first impurity regions (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).  
Regarding claim 3, Lee in view of Singh teaches the semiconductor device of claim 2, wherein the second impurity region is formed along a surface of the substrate contacting the first barrier insulation pattern (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).   
Regarding claim 4, Lee in view of Singh teaches the semiconductor device of claim 2, further comprising a fourth impurity region “101S1” formed within the substrate, between the second sidewall and the third impurity region, the fourth impurity region being connected to the third impurity regions (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).     
Regarding claim 5, Lee in view of Singh teaches the semiconductor device of claim 4, wherein impurity concentrations of the first and third impurity regions are higher than impurity concentrations of the second and fourth impurity regions (Lee; Figs. 3B-4G and paragraph [0045], and Singh: Fig. 5 and paragraphs [0015]-[0030]).     
Regarding claim 6, Lee in view of Singh teaches the semiconductor device of claim 4, wherein the first, second, third and fourth impurity regions are all doped with impurities having a same conductivity type (Lee; Figs. 3B-4G and paragraph [0047], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 7, Lee in view of Singh teaches the semiconductor device of claim 1, further comprising: a second trench “IA-101S1” disposed within the substrate between the second sidewall and the third impurity region, the second trench being spaced apart from the second sidewall: and a second barrier insulation pattern disposed in the second trench (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).      
 Regarding claim 8, Lee in view of Singh teaches the semiconductor device of claim 7, further comprising a fourth impurity region disposed within the substrate, between the second sidewall and the third impurity region, wherein the fourth impurity region is formed along the substrate under the surface of the second barrier insulation pattern, and the fourth impurity region is connected to the third impurity region (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).     
Regarding claim 9, Lee in view of Singh teaches the semiconductor device of claim 7, wherein a distance between the first sidewall and the first trench is the same as a distance between the second sidewall and the second trench (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 15, Lee in view of Singh teaches the semiconductor device of claim 1. wherein an upper surface of the substrate between the second sidewall and the third impurity region is flat (Lee; Figs. 3B-4G and paragraphs [0034]-[0066], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 16, Lee in view of Singh teaches the semiconductor device of claim 1, wherein the gate structure includes a gate insulation pattern 105 and a gate pattern “G” stacked on the gate insulation pattern (Lee; Figs. 3B-4G and paragraphs [0039]-[0040], and Singh: Fig. 5 and paragraphs [0015]-[0030]).   
Regarding claim 17, Lee in view of Singh teaches the semiconductor device of claim 1, wherein the substrate further includes an isolation pattern “IB”, and the first impurity region and/or third impurity region contacts the isolation pattern (Lee; Figs. 3B-4G and paragraphs [0036]-[0040], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 20, the applicant is referred to the rejections applied to claims 1 and 3 above.
Regarding claim 21, Lee in view of Singh teaches the semiconductor device of claim 20, wherein the fourth impurity region is formed at an upper flat portion of the substrate between the second sidewall of the gate structure and the third impurity region (Lee; Figs. 3B-4G and paragraphs [0036]-[0040], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 22, Lee in view of Singh teaches the semiconductor device of claim 20, further comprising a second trench formed within the substrate between the second sidewall and the third impurity region, wherein the second trench is spaced apart from the second sidewall (Lee; Figs. 3B-4G and paragraphs [0036]-[0040], and Singh: Fig. 5 and paragraphs [0015]-[0030]).   
Regarding claim 23, Lee in view of Singh teaches the semiconductor device of claim 22, further comprising a second barrier insulation pattern disposed in the second trench, wherein the fourth impurity region is formed along the surface of the substrate contacting the surface of the second barrier insulation pattern (Lee; Figs. 3B-4G and paragraphs [0036]-[0040], and Singh: Fig. 5 and paragraphs [0015]-[0030]).    
Regarding claim 25, Lee discloses a semiconductor device, comprising: a gate structure “G” formed on the substrate; a first impurity region 101D2 formed at an upper portion of the substrate, the first impurity region being spaced apart from a first sidewall of the gate structure; a second impurity region 101D1 formed within the substrate, between the first sidewall and the first impurity region, the second impurity region being connected to the first impurity region; a third impurity region 101S2 formed at an upper portion of the substrate, the third impurity region being spaced apart from a second sidewall facing the first sidewall of the gate structure; a fourth impurity region 101S1 formed within the substrate between the second sidewall and the third impurity region, the fourth impurity region being connected to the third impurity region; a first barrier insulation pattern “IA” filling a first trench formed within the substrate between the first sidewall and the first impurity region; an insulating interlayer 131 at least partially covering the gate structure on the substrate; and first and second contact plugs “CT” passing through the gate insulation layer, the first and second contact plugs contacting the first impurity region and the third impurity region, respectively, and the first to fourth impurity regions are all doped with impurities of the same conductivity type (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).  
Lee does not specifically say the first barrier insulation pattern being spaced apart from the first sidewall, and the second barrier insulation pattern being spaced apart from the second sidewall.
However, in the same field of endeavor, Singh teaches semiconductor structures with trench isolation regions arranged to surround an active device region; comprising: a gate structure 36-35 disposed on a substrate 10, the gate structure having a first sidewall and a second sidewall facing the first sidewall: a first impurity region 24, the first impurity region being spaced apart from the first sidewall; a third impurity region 24, the third impurity region being spaced apart from the second sidewall; a first trench disposed within the substrate between the first sidewall and the first impurity region, the first trench being spaced apart from the first sidewall; a first barrier insulation pattern 18 disposed in the first trench: a second trench disposed within the substrate between the second sidewall and the third impurity region, the second trench being spaced apart from the second sidewall: and a second barrier insulation pattern 18 disposed in the second trench (Singh: Fig. 5 and paragraphs [0015]-[0030]) to minimize substrate coupling and/or to improve the signal-to-noise ratio (Singh: paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lee by having the first and second trenches being spaced apart from the first sidewall, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 26, Lee in view of Singh teaches the semiconductor device of claim 1, wherein the first barrier insulation pattern and the second barrier insulation pattern includes silicon oxide (Lee; Figs. 3B-4G and paragraphs [0036]-[0040], and Singh: Fig. 5 and paragraph [0015]).    

Response to Arguments 
Applicant’s arguments with respect to claims 1-6, 8-9, 18-23 and 25-26 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 18, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813